Citation Nr: 1131002	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  03-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision in which the RO, inter alia, denied a higher rated for service-connected low back disability.  In April 2002, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in February 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2003.

In June 2006, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2007, the Board, inter alia, remanded the claim for higher rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC denied a rating in excess of 20 percent for service-connected low back disability (as reflected in a May 2009 supplemental SOC (SSOC)), and returned the matter to the Board.

In August 2009, the Board again remanded the claim on appeal to the RO, via the AMC, for further action.  After accomplishing the requested development, the AMC continued the denial of the claim for higher rating (as reflected in an April 2011 SSOC), and returned the matter to the Board for further appellate consideration.

In response to the April 2011 SSOC, the Veteran submitted a statement indicating that he had received the SSOC and waived his right to have his case remanded for initial RO consideration should he locate and submit any additional evidence.  In July 2011, the Veteran submitted additional evidence-namely, the report of a July 2011 CT scan of the spine.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.   

2.  Pertinent to the September 2001 claim for higher rating and prior to September 23, 2006, the Veteran's service-connected low back disability was primarily manifested by pain and some limitation of motion; severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion was not shown.

3.  Since September 26, 2003, the Veteran's service-connected low back disability has been characterized by complaints of by pain and some limitation of motion; however, forward flexion of the thoracolumbar spine has been greater than to 30 degrees, there has been no ankylosis of the thoracolumbar spine, and separately ratable neurological impairment as a manifestation of lumbar spine disability has not been shown.

4.  At no point pertinent to the September 2001 claim for increase has the Veteran's service-connected low back disability been shown to present so exceptional or unusual a disability picture as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected low back disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003), and General Rating Formula for Diseases and Injuries of the Spine (as in effect from September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, in a January 2002 pre-rating letter, the RO provided notice to the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2002 letter.  

An April 2007 post-rating letter provided notice explaining what information and evidence was needed to substantiate an increased rating claim for a back disability, and information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In addition, the February 2003 SOC and December 2003 SSOC set forth the criteria for rating the disability.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the April 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of multiple VA orthopedic examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's June 2006 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record on the claim on appeal is warranted.  In this regard, it is noted that, in the prior August 2010 remand, the Board instructed the RO, via the AMC, to obtain all pertinent treatment records from Dr. N dated from 2002 through 2005.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In this case, the Veteran was provided with the appropriate form to provide VA with authorization to obtain these records.  The Veteran, however, failed to return the authorization form to VA.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). Moreover, VA's duty to assist is not always a one- way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Thus, the Board finds that RO has complied with the Board's instructions to obtain the private treatment records, to the extent possible, and that no further RO action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under where Board's remand instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Pertinent to the Veteran's September 2001 claim for higher rating for his back disability, the Veteran was to be afforded a VA examination; however, the Veteran did not report for a February 2002 examination.

The report of an April 2003 private CT scan notes degenerative arthritis of the lower lumbar spine.  

A November 2003 VA outpatient treatment report notes a history of chronic low back pain.  It was recommended that the Veteran continue exercises for supporting the muscles of the lower back.  No neurologic compromise was noted.  Additional records dated through 2004 show complaints of back pain with no improvement.  It was noted that he frequently awoke with back pain during the night.

During the Veteran's June 2006 Board hearing, the Veteran reported that he received treatment for his back disability at VA, and that he had previously sought treatment from a chiropractor from approximately 2002 to 2005.  He described difficulty with bending and walking, and indicated that these problems limited his activity.  He also indicated that he experienced periods where he had to lie down due to back pain.  With respect to work, he reported that he worked only part-time, 20 hours a week.  He indicated that he left his previous position with the Post Office in part, due to his back, but also because of his heart problems.  

A June 2006 VA outpatient treatment record indicates that the Veteran presented with a history of low back pain with radiation to the right leg.  The examiner noted that the Veteran's left leg could be raised up to 45 degrees and the right to 30 degrees before he experienced severe pain.  The Veteran also had pain on bending forward and lateral motion of the trunk.  An impression of low back pain was noted.

In May 2007, it was noted that the Veteran complained of chronic back pain that occasionally radiated down the posterolateral aspect of the right leg to the mid-thigh.  He denied any recent change in symptoms, bowel or bladder dysfunction, or saddle parethesias.  He said that he had tried physical therapy, medications, and a chiropractor without relief.  Range of motion testing revealed flexion to 65 degrees, extension to 35 degrees, lateral bending to 20 degrees, and lateral rotation to 25 degree.  Sensory testing was intact at all dermatomes.  An x-ray revealed multilevel degenerative spondylosis and disc disease, most prominent at the L4-L5 and L5-S1.  A diagnosis of chronic low back pain syndrome was assigned.

On VA examination in December 2008, the Veteran complained of daily constant pain, rated a 9 out of 10, that went across the low back more on the right than on the left.  He described exacerbations of pain approximately twice a year where he had to lie down flat on the floor and take a hot shower and medication.  He indicated that it was difficult to walk when he got a flare-up.  He also reported that he used to have numbness in the right leg, but this has improved and he had not noticed it for awhile.   He denied bladder incontinence.  The Veteran indicated that he used to wear a back brace, but was no longer wearing one.  The examiner noted that the Veteran was independent in activities of daily living, but no longer able to participate in any recreational activities.  He had not worked since 2001 and was on disability, but the Veteran reported that this was due to his heart disability.  He noted that when he was working, he missed many days of work due to back pain and had to be put on light duty.  

On inspection, the Veteran had a forward bent posture or 20 degrees and he tended to have a forward head posture.  He had a mild increase of thoracic kyphosis and a decreased lumbar lordosis.  He also had mild thoracolumbar scoliosis.  He walked with a slightly antalgic gait and no assistive devices. Range of motion testing revealed forward flexion to 40 degrees with pain at the end of the range of motion.  Extension was to 10 degrees, with pain throughout the motion.  Left lateral flexion was to 15 degrees, while it was to 20 degrees on the right, with pain throughout the motion.  Bilateral lateral rotation was to 15 degrees with pain at the end of motion.  The examiner could not determine without resort to speculation whether pain, fatigue, weakness, lack of endurance, incoordination or flare-up caused additional functional loss.  He indicated that the Veteran did have a muscle spasm in the lower lumbar paraspinals, moderate on the right and mild on the left, with tenderness.  He was also tender over the L5-spinous process and upper sacrum S1 area.  There was no fixed deformity or ankylosis of the thoracolumbar spine.   

A neurological examination revealed intact sensation except for the right lateral leg at an L5 distribution.  Deep tendon reflexes were symmetrical.  Straight leg raising on the left was to 30 degrees and to 20 degrees on the right, with complaint of low back pain, but not radicular pain.  Lasegue's sign was negative bilaterally.   There were no incapacitating episodes requiring physician-prescribed bed rest during the past 12 month period.  X-rays revealed straightening of the normal lordosis, multilevel degenerative spondylosis and disc disease most prominent at L4-L5 and L5-S1, and mild scoliosis.  A diagnosis of residuals of lumbar spine and degenerative disc disease and osteoarthritis of the lumbar spine was assigned. 

A December 2009 CT scan and MRI revealed multilevel degenerative disc facet changes, superimposed disc herniations at multiple lumbar levels, spinal canal stenosis, nerve root impingement and neural foraminal narrowing at the lumbar levels.  

A December 2009 VA physical therapy evaluation reflects that the Veteran walked with a flexed antalgic posture.  Pain was noted primarily at the LS junction and radiated in to the trochanter of the hip.  The Veteran reported severe pain that remained unchanged regardless of activity.  He described no leg pain, motor, or sensory deficits.  As assessment of severe axial low back pain and lumbosacral pain regardless of position of activity and significant changes on the L2-L3 disc space was noted.

On VA examination in July 2010, the Veteran complained of constant low back pain radiating to the left thigh, knee, and testicle.  His pain was increased with activity, such as lifting heavy objects or climbing stairs.  The Veteran also reported stiffness in the morning.  He indicated that he suffered from a flare-up 4 to 5 times for every 2 weeks in the last year, during which he had to stay still secondary to back spasm.  Pain was relieved by hot bath, message, and ibuprofen.  He denied any incapacitating past during the last 12 months.  The Veteran also described weakness to the left knee, but no numbness or tingling of the lower extremities.  He denied bladder or bowel problems.  He walked without assistive device or back brace.  The examiner noted that he was independent in the activities of daily living.  

An examination of the lumbar spine revealed lumbar lordosis.  There was localized tenderness mainly on the left side of the paraspinal area.  Forward flexion was to 70 degrees, with pain on the left side.  Extension was to 20 degrees.  Left and right lateral bending were each to 25 degrees, while bilateral lateral rotation was also to 25 degrees.  On repetitive range of motion of the lumbar spine, there was pain on the left side.  There was no limitation of range of motion, fatigue, weakness, lack of endurance, or incoordination noted.  Examination of the bilateral lower extremities revealed range of motion within functional limits.  Sensation was grossly intact, and muscle stretch reflexes were intact and symmetrical bilateral.  An X-ray revealed severe facet arthrosis in the lower level spine with multilevel spondylosis and posterior disc space narrowing at L5-S1.  A diagnosis of chronic low back pain syndrome was assigned.

A VA outpatient treatment report from July 2010 reflects continued low back pain, worse in the morning and better after moving and stretching, with no incontinence or tingling, numbness, or weakness of the bilateral legs.  

A July 2011 private CT scan report notes an impression of multilevel degenerative changes, severe spinal canal stenosis at the L2-3 level, and mild canal stenosis at the L3-4 and L4-5 levels.  The interpreting radiologist noted that the findings on current examination were significantly progressed as compared to the prior CT scan from December 2009.


III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran was granted service connection for lumbosacral strain in a May 1999 rating decision.  A 20 percent rating under former Diagnostic Code 5295 was assigned, effective April 1998.  The Veteran filed the instant claim for an increased rating in September 2001.  He appeals a May 2002 rating decision continuing the 20 percent rating also under former Diagnostic Code 5295.

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, including lumbosacral strain and degenerative arthritis.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO/AMC considered the claim under both the former and revised applicable criteria, as appropriate, and the RO has given the Veteran notice of the former and revised applicable criteria in the SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.

A.  Prior to September 23, 2006

Under the rating criteria of former Diagnostic Code 5295, a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; a 40 percent rating was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

[Parenthetically, the Board notes that, as a point of reference, standard or normal ranges of thoracolumbar spine motion are as follows: forward flexion, from 0 to 90 degrees; extension, from 0 to 30 degrees; right and left lateral flexion, each, from 0 to 30 degrees; and right and left lateral rotation, each, from 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V (2010).]

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected back disability is not warranted at any point pertinent to the claim on appeal prior to September 26, 2003.  

The Board acknowledges that there is little medical evidence of record for the period prior to September 2003.  However, the Board has used the available medical evidence of record and considered the medical evidence following this period in order to evaluate the severity of the Veteran's low back symptoms during this period.

A higher 40 percent disability rating is not warranted under former DC 5295, as the medical evidence does not demonstrate that the Veteran experienced severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on force motion.

The Board also notes that the 20 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, and DeLuca, during the period in question.  As indicated, the Veteran's complaints of pain were documented.  However, the medical evidence does not document, and the Veteran does not specifically allege, any functional loss due to pain greater than that shown objectively during flare-ups or with repeated use.  There also is no evidence of weakness, excess fatigability, or incoordination associated with the low back.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 20 percent during the period in question.

The Board has also considered whether a rating in excess of 20 percent is warranted under any other potentially applicable diagnostic codes in effect prior to September 26, 2003.  However, a higher 40 percent disability rating is not warranted under former Diagnostic Code 5292, as severe limitation of motion was not shown during this period.  While some limitation of motion has been documented, the Veteran's examination reports reflect that the Veteran has retained significant range of flexion, extension, and rotation based upon the normal ranges of motion of the thoracolumbar spine discussed above.  Moreover, as the medical evidence does not indicate ankylosis, a higher rating under former DC 5289 is not warranted.

Further, although the former criteria sets forth rating criteria for intervertebral disc syndrome on the basis of incapacitating episodes, here, the disability also is not shown to involve intervertebral disc syndrome at any point pertinent to the appeal, to include before September 26, 2003, and a rating under former DC 5293 is not warranted.  The disability also was not shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

B.  Since September 23, 2006

Effective September 26, 2003, lumbosacral strain is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   See 38 C.F.R.         § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Also, Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted at any point pertinent to the claim on appeal from September 26, 2003.  

As noted above, under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. Additionally, there is no evidence that forward flexion of the Veteran's thoracolumbar spine has been limited to 30 degrees or less.  At worst, forward flexion has been limited to 40 degrees-as noted on VA examination in December 2008.  Thus, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

Further, as the record presents no basis for the assignment of separate ratings for orthopedic and neurological manifestations of service-connected low back disability, Note (1) of the General Rating Formula also provides no basis for higher rating either since September 2003.  Although the Veteran has continued to complain of lower extremity pain and numbness, several VA examiners have specifically found no objective evidence of sciatic neuropathy, and this disability has never been diagnosed.  There also is no evidence of any other separately ratable neurological manifestation of lumbar spine disability.  

Finally, the Board has considered whether the Veteran's service-connected low back disability would warrant a higher rating on the basis of incapacitating episodes.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 
months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

The medical evidence of record reflects a diagnosis of disc disease as early as May 2007, although it is unclear whether current disc problems represent a progression of the service-connected back disability (initially characterized as lumbosacral strain).  Even if so, however, the Board points out that the medical evidence does not reflect that the Veteran has had bed rest prescribed by a physician.  In fact, during the July 2010 VA examination, the Veteran denied any incapacitating episodes during the past 12-month period.  As such, a higher rating is not assignable on the basis of incapacitating episodes.   

 

C. Both Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent the September 2001 claim for increase has the Veteran's service-connected low back disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the February 2003 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  While the Veteran indicated that he occasionally had to take off work or perform light duty due to his back disability when he was working, this does not rise to the level of marked interference with employment.  

As the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met, referral or remand for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that that there is no basis to assign staged ratings, pursuant to Hart, and that the claim for higher rating for the Veteran's low back disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for service-connected low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


